349 S.E.2d 862 (1986)
Wesley LEIPHART
v.
NORTH CAROLINA SCHOOL OF THE ARTS.
No. 592P86.
Supreme Court of North Carolina.
November 4, 1986.
Susan Nye Surles, Winston-Salem, for plaintiff.
Thomas J. Ziko, Asst. Atty. Gen., Raleigh, for the State.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 4th day of November 1986."